Citation Nr: 0919044	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for mycosis fungoides 
(claimed as skin cancer).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In February 2005, 
the RO denied service connection for PTSD finding that the 
Veteran had not submitted new and material evidence to reopen 
the claim.  Irrespective of the RO's action, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for PTSD.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The RO 
denied service connection for mycosis fungoides and diabetes 
mellitus in June 2005.  The Veteran requested a Board hearing 
but canceled this request in February 2009.  

The issues of service connection for diabetes mellitus type 
II and mycosis fungoides are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for PTSD in January 1996.  The Veteran did not 
appeal this decision; so it became final.

2.  Evidence received since the final January 1996 rating 
decision is cumulative and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
January 1996 RO decision and the claim of entitlement to 
service connection for PTSD is not reopened. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004.  The RO provided the appellant 
with notice in March 2006 regarding the criteria for 
assigning effective dates and disability ratings, subsequent 
to the initial adjudication.  The RO also sent the Veteran a 
stressor letter for his PTSD claim in February 2007 so that 
he could specifically state what happened in service that led 
him to believe he had PTSD.  While the March 2006 and 
February 2007 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in supplemental statements of the 
case dated from April 2007 to December 2007, following the 
provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  The December 2004, March 2006, and February 2007 
letters collectively described the meaning of "new" and 
"material" evidence in order to reopen the service 
connection claim for PTSD including the reason for the 
previous denial and the information necessary to substantiate 
the underlying claim.  This is in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VA has obtained service treatment records, VA medical 
records, and offered to assist the Veteran in obtaining 
evidence.  The Veteran stated that he had received VA 
treatment for PTSD in 1993 and 1996, which does not appear in 
the claims file.  The RO sent the Veteran a letter in 
September 2007 asking him to identify the dates and location 
of this VA treatment.  The Veteran replied that the treatment 
was in Lufkin, Texas, at the VA Medical Center.  The RO 
searched all VA treatment records for the Dallas VA Medical 
Center and there was no sign of the claimed treatment by the 
Veteran.  Reasonable efforts have been made to assist the 
Veteran, but there appears to be no record of any VA 
treatment for PTSD in 1993 and 1996.  

A VA medical examination was not provided with respect to the 
claim to reopen service connection for PTSD.  As discussed 
below, the Veteran did not submit new and material evidence 
to reopen his previously denied service connection claim for 
PTSD.  Also, the record shows no evidence of a current 
disability or verifiable stressors.  Under these 
circumstances, VA's duty to assist does not require that the 
Veteran be afforded a medical examination.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the Veteran with a medical examination absent a 
showing by Veteran of a causal connection between the 
disability and service).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally denied entitlement to service connection 
for PTSD in January 1996 on the basis that there was no 
confirmed diagnosis of PTSD and the evidence available for 
review was inadequate to establish that a stressful 
experience sufficient to cause PTSD actually occurred.  The 
Veteran was notified of this decision in February 1996, but 
did not file an appeal.  Thus, the January 1996 decision 
became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.160(d) (2008).

The Veteran filed a claim to reopen entitlement to service 
connection for PTSD in September 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the last final denial of 
service connection for PTSD includes private treatment 
records dated from June 1978 to January 1981 and a February 
1981 VA examination report.  All of these records were 
negative for any treatment for mental health problems 
including any diagnosis of PTSD.  The Veteran also did not 
state what stressors he experienced in service that led him 
to believe he had PTSD.

Evidence considered since the last final rating decision in 
January 1996 includes VA treatment records dated from 2001 to 
2007, which are negative for any diagnosis or finding of 
PTSD.  A January 2005 VA PTSD screen signed by a licensed 
vocational nurse was negative.  The Veteran was asked to 
describe the in-service stressors that he was claiming caused 
his PTSD.  In April 2007, the Veteran replied with the areas 
of Vietnam he served in.  He also submitted a statement in 
September 2007 that he struggled with nightmares and sleeping 
problems and had fears of finding himself in situations where 
guns or violence was involved.  He further stated that he 
feared loud noises or any type of dusty conditions and that 
he was not like this before his Vietnam experience.  

The evidence received since the last final RO decision is not 
new and material.  None of the medical evidence received 
since the last final RO decision shows any diagnosis of PTSD.  
The Veteran also did not identify any stressors that happened 
during Vietnam that caused him to believe he suffered from 
PTSD.  Nothing submitted since the time of the last rating 
decision points to any material fact necessary to 
substantiate the claim, mainly that there is any evidence of 
a diagnosis of PTSD or any verifiable stressors that caused 
PTSD.  Therefore, none of the information submitted since the 
last final rating decision constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a); and 
reopening the claim is not warranted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for PTSD and the claim is not 
reopened.


REMAND

The Veteran seeks service connection for mycosis fungoides 
(claimed as skin cancer) and diabetes mellitus type II, as a 
result of exposure to Agent Orange in Vietnam.  Service 
personnel records show he served in Vietnam from December 17, 
1966 to December 16, 1967.

VA regulations provide that certain diseases shall be 
presumed to have been incurred during exposure to herbicides 
in Vietnam if manifested at any time after service, including 
type II diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, multiple myeloma, 
and non-Hodgkin's lymphoma. 38 C.F.R. § 3.309(e).

The RO denied the Veteran's service connection claim for 
mycosis fungoides on the basis that the Veteran's type of 
skin cancer was not a presumptive disease under VA 
regulations.  Specifically, a May 2005 VA examination report 
shows the Veteran had cutaneous T-cell lymphoma of unknown 
etiology with no evidence for chronic lymphocytic lymphoma, a 
B-cell type, Hodgkin's, or non-Hodgkin's lymphoma.  

While there is no positive association between exposure to 
herbicides and the Veteran's mycosis fungoides, this does not 
preclude the Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to herbicide 
exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

The service treatment records note a finding of folliculitis 
in the right groin area in August 1966.  This was prior to 
the Veteran's service in Vietnam.

The Veteran stated on the May 2005 VA examination report that 
he began having skin lesions about six months after his 
separation from military service.  

Private treatment records show the Veteran was seen in the 
emergency room with a diagnosis of cellulitis in July 1999.  
An October 1999 VA outpatient treatment record notes that the 
Veteran had a skin lesion of unclear etiology on the right 
knee.  The Veteran stated that he had lesions on his body 
since many months that healed with antifungal cream but were 
present in unusual areas such as the right knee and abdomen.  
A January 2001 VA outpatient treatment record notes 
complaints of spots on the legs and that he had been having 
lesions for about 15 years, which came and went.  This 
occurred on the chest, back, arms, legs, buttocks, and never 
on the face.  The rash itched when first appeared then went 
away in about three weeks recurring in a different area.  A 
January 2002 VA dermatology record shows the Veteran had 
circular, thin, slightly scaly, hypopigmented plagues on the 
bilateral proximal arms, buttocks, and right inner thigh.  He 
was diagnosed with mycosis fungoides stage I in February 
2002.  He received treatment with improvement but experienced 
a recurrence in 2007.

A medical opinion should be provided to determine whether the 
Veteran's current diagnosis of mycosis fungoides is related 
to his exposure to herbicides in Vietnam or the finding in 
August 1966 of folliculitis in the right groin area.

Regarding the service connection claim for diabetes mellitus 
type II, an April 2005 VA medical record notes that the 
Veteran had diabetes mellitus type II but there are no 
clinical findings confirming this diagnosis.  A previous 
January 2005 VA medical record notes that the Veteran had 
been told at work that he was borderline diabetic but it was 
noted by the VA nurse that all glucose readings within the 
last four years, with the exception of one of 112, were 
within range.  A medical examination should be provided to 
determine whether the Veteran, in fact, has a diagnosis of 
diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatology examination to determine 
whether his diagnosis of mycosis fungoides 
is at least as likely as not related to 
his exposure to herbicides in Vietnam, or 
the finding of folliculitis in the right 
groin area in August 1966.

The claims file including the service 
treatment records, post-service private 
and VA treatment records, and a copy of 
this remand should be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran has a diagnosis of diabetes 
mellitus.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


